DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s response filed October 14, 2020. 

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nirav Thakor, (Reg. No. 72213) on April 15, 2022.

3.	Claims 1-18 are allowed. 

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Weller et al is cited for teaching extensibility integrated development environment for business object extension development. Lee et al is cited for teaching Towards a Generic Infrastructure for Framework-Specific Integrated Development Environment Extensions. YANAGISAWA is cited for teaching Extension of Web-based Software Development Environment.

Examiner Amendment
The following claim(s) will only replace the corresponding numbered pending claim(s) in the Application. 
IN THE CLAIMS:
1. 	(Currently Amended) A computer-implemented method comprising:
identifying design systems and component bundles associated with the design systems, wherein at least one component bundle is associated with at least one design system, wherein the component bundles include metadata sets revealing one or more of recommendations, annotations, or component overrides relating to the design systems; 
integrating the component bundles into a single structure of component bundles;
generating a set of protocols based on the single structure of component bundles; and
associating the set of protocols to one or more integrated development environments (IDEs) to generate a generic IDE extension to the one or more IDEs, wherein the generic IDE extension is accessible to multiple types of the design systems, [[and]] wherein the set of protocols that facilitate the generic IDE extension is configured to bridge the multiple types of the design systems based, at least in part, on token registries that store design system metadata associated with the design systems, wherein a core module retrieves information for validation and recommendation, 

7.	(Currently Amended) A database system comprising:
a server computing device having a processing device and a storage device having instructions, the processing device to execute the instructions to facilitate a mechanism to perform operations comprising:
identifying design systems and component bundles associated with the design systems, wherein at least one component bundle is associated with at least one design system, wherein the component bundles include metadata sets revealing one or more of recommendations, annotations, or component overrides relating to the design systems; 
integrating the component bundles into a single structure of component bundles;
generating a set of protocols based on the single structure of component bundles; and
associating the set of protocols to one or more integrated development environments (IDEs) to generate a generic IDE extension to the one or more IDEs, wherein the generic IDE extension is accessible to multiple types of the design systems, [[and]] wherein the set of protocols that facilitate the generic IDE extension is configured to bridge the multiple types of the design systems based, at least in part, on token registries that store design system metadata associated with the design systems, wherein a core module retrieves information for validation and recommendation,  one or more incompatible types of the design systems.

13. 	(Currently Amended) A non-transitory computer-readable medium having stored thereon instructions which, when executed, cause a computing device to perform operations comprising:
identifying design systems and component bundles associated with the design systems, wherein at least one component bundle is associated with at least one design system, wherein the component bundles include metadata sets revealing one or more of recommendations, annotations, or component overrides relating to the design systems;
integrating the component bundles into a single structure of component bundles;
generating a set of protocols based on the single structure of component bundles; and
associating the set of protocols to one or more integrated development environments (IDEs) to generate a generic IDE extension to the one or more IDEs, wherein the generic IDE extension is accessible to multiple types of the design systems, [[and]] wherein the set of protocols that facilitate the generic IDE extension is configured to bridge the multiple types of the design systems based, at least in part, on token registries that store design system metadata associated with the design systems, wherein a core module retrieves information for validation and recommendation,  one or more incompatible types of the design systems.

Reason for Allowance
5.	The prior art of record does not expressly teach or render obvious the claim features of 
“integrating the component bundles into a single structure of component bundles;
generating a set of protocols based on the single structure of component bundles; and
associating the set of protocols to one or more integrated development environments (IDEs) to generate a generic IDE extension to the one or more IDEs, wherein the generic IDE extension is accessible to multiple types of the design systems, [[and]] wherein the set of protocols that facilitate the generic IDE extension is configured to bridge the multiple types of the design systems based, at least in part, on token registries that store design system metadata associated with the design systems, wherein a core module retrieves information for validation and recommendation, ." 
as recited in independent claim 1.
The prior art of record does not expressly teach or render obvious the claim features of 
“integrating the component bundles into a single structure of component bundles;
generating a set of protocols based on the single structure of component bundles; and
associating the set of protocols to one or more integrated development environments (IDEs) to generate a generic IDE extension to the one or more IDEs, wherein the generic IDE extension is accessible to multiple types of the design systems, [[and]] wherein the set of protocols that facilitate the generic IDE extension is configured to bridge the multiple types of the design systems based, at least in part, on token registries that store design system metadata associated with the design systems, wherein a core module retrieves information for validation and recommendation,  one or more incompatible types of the design systems.”
as recited in independent claim 7.
The prior art of record does not expressly teach or render obvious the claim features of 
“integrating the component bundles into a single structure of component bundles;
generating a set of protocols based on the single structure of component bundles; and
associating the set of protocols to one or more integrated development environments (IDEs) to generate a generic IDE extension to the one or more IDEs, wherein the generic IDE extension is accessible to multiple types of the design systems, [[and]] wherein the set of protocols that facilitate the generic IDE extension is configured to bridge the multiple types of the design systems based, at least in part, on token registries that store design system metadata associated with the design systems, wherein a core module retrieves information for validation and recommendation,  one or more incompatible types of the design systems.”
as recited in independent claim 13.
In addition, it would not have been within the level of one of ordinary skill in the art before the effective filing date of the invention to modify or integrate the method of the prior art to incorporate the features as recited in the context of independent claims 1, 7, or 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192
/S. SOUGH/SPE, AU 2192